261 F.2d 595
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PARSONS PUNCH CORPORATION, Respondent.
No. 12244.
United States Court of Appeals Sixth Circuit.
November 26, 1958.

Petition for enforcement of decision of N. L. R. B.
Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
William E. Wilson, Cole, Mead & Wilson, Ferndale, Mich., for respondent.
Order granting leave to withdraw proceeding for adjudication in civil contempt.
Before SIMONS, Chief Judge, and ALLEN and STEWART, Circuit Judges.
PER CURIAM.


1
A petition having been filed herein on February 20, 1957, by the National Labor Relations Board, praying for an adjudication of respondent Parsons Punch Corporation and its president, John H. Parsons, in civil contempt of court for their failure and refusal to comply with the affirmative provisions of the Court's decree of May 31, 1954; and the Court having on March 4, 1957, issued an order requiring respondents to file their answer to the petition and to appear and show cause on April 3, 1957, why they should not be adjudged in civil contempt of this Court as prayed; and respondents having failed either to answer the said petition or appear before the Court on the return day; and it appearing to the Court that the matters involved in the proceeding for civil contempt have been settled and adjusted, and that the parties have consented to the entry of the within order, it is therefore


2
Ordered that petitioner be, and it hereby is, granted leave to withdraw the petition for adjudication in civil contempt, and that this proceeding be, and the same hereby is, terminated without costs to either party.